DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 31 January 2022 has been accepted and entered.
Allowable Subject Matter
Claims 23-44 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art appears to be Gauch et al. (WO 2019/048657 A1, all references are directed to the previously enclosed machine translation). Gauch discloses a beam monitoring system (par. [0002, 0004]) comprising a beam separating element (14, par. [0048]) for separating a first sub-beam toward a sensor (position sensor, 11). Between the beam splitter and the sensor, Gauch discloses a beam shaper (13). The sensor detects spatially-resolved intensity of the beam from the beam shaper (par. [0054]) and when the intensity distribution of this beam varies from that of an expected intensity distribution, the position of the laser can be determined (par. [0055]).
a second sub-beam directed towards a second sensor, wherein relative intensities of the first and second sub-beam are determined by a spatial position at which the incident laser beam is incident upon the beam separating element.
Claims 24-38, 40-42, and 44 are allowable for reasons of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        3 February 2022